Order entered October 12, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00615-CR

                EX PARTE JAMES MICHAEL DRAUCKER

               On Appeal from the County Court at Law No. 1
                          Rockwall County, Texas
                   Trial Court Cause No. WR-1-22-0006

                                    ORDER

      Before the Court is appellant’s September 21, 2022 pro se request to file a

motion to request for new counsel. Appellant is represented by counsel, and he is

not entitled to hybrid representation. See Ex parte Bohannan, 350 S.W.3d 166,

166 n.1 (Tex. Crim. App. 2011).      Accordingly, appellant’s pro se request is

DENIED without prejudice.


                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE